Civilian pay; dismissal. — Plaintiff, a former Defense Intelligence School professor, was dismissed for misconduct, i.e., repeated acts of insubordination involving his failure to respect the administrative authority of those directing his work and absence without leave. On October 25, 1974 the court issued the following order:
Before Davis, Judge, Presiding, Skelton and Kttnzig, Judges.
“This case comes before the court on defendant’s motion, filed March 5,1974, for summary judgment. Upon consideration thereof, together with plaintiff’s opposition thereto, without oral argument, it is concluded that certain of the claims asserted in the petition sound in tort and are therefore not within the jurisdiction of this court. As to plaintiff’s alleged claims which are within the jurisdiction of this court, it is concluded that plaintiff has failed to show that the action and decisions of the agency and the Civil Service Commission were arbitrary or capricious or that plaintiff was removed because of religious discrimination or that the proceedings were not in accord with the governing regulations. Plaintiff has, accordingly, failed to state a claim upon which relief can be granted.
“The court has received and the Judges of this panel have received a document bearing date of 4 October 1974 addressed to the Judges of the court and consisting of four (4) pages of typewritten matter and twelve (12) pages of mate*844rial referred to by “Reference” numbers 1 through 15. This document has not been filed since it has been,untimely received and does not comply with the Rules of this court. The court does not consider this document in the action taken by this order.
“rr is THEREFORE ordered that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed, provided that such dismissal is without prejudice to plaintiff’s rights to present any matters contained in the document of 4 October 1974 to the court in any motions which he may wish to file pursuant to Rules 151 and 7(d).”
Plaintiff’s motion for reconsideration was denied January 31,1975.